        Case 1:20-cv-00118-JRH-BKE Document 9 Filed 12/22/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE                               I! Q r ' ■
                          SOUTHERN DISTRICT OF GEORGIA                                              AL:               ru   V;


                                AUGUSTA DIVISION
                                                                                           ?0Z0 DcC 22 P 1: l
PATRICIA NEWSOME,                                  *
                                                   *
                                                                                           i-i    Cjvfi
         Plaintiff,                                                                              (' '■

                                                                                                  O U. L.
                                                                                                         .



                                                                                                              iv/. u'EG \.
                                                   ★
                  V.                               ■*
                                                                    CV 120-118

AUGUSTA COLLECTION AGENCY,
                                                   'k
INC. ,
                                                   'k

         Defendant.                                k




                                            ORDER



        Before         the   Court    is   Plaintiff's         notice    of    dismissal         with

prej udice.            ● (Doc.             Plaintiff      filed    the     notice     prior              to

Defendant         having     served either an answer or a motion                    for summary

j udgment.         Upon      due     consideration,       this    Court       finds   dismissal

proper under Federal Rule of Civil Procedure 41(a) (1) (A) (i) .

        IT   IS    THEREFORE ORDERED          that      this    matter   is DISMISSED WITH

PREJUDICE.             The   Clerk    is   directed     to     TERMINATE      all   motions       and

deadlines and CLOSE this case.                 Each party shall bear its own costs



and fees except as otherwise agreed by the Parties^
     ORDER ENTERED at Augusta, Georgia, this     'day of December,

2020.



                                              J.    RANDAL HALL,        CHIEF JUDGE
                                              UNITEDySTATES DISTRICT COURT
                                              S     RN DISTRICT OF GEORGIA
